Hill, J.
1. The general rule is that if a benevolent association confines itself to the powers vested in it, and acts in good faith under by-laws adopted by it, and does not violate the laws of the land or any pecuniary or property right of the member of the association, the courts have no authority to interfere with the society by directing or controlling it as to questions of internal policy, but will leave the society free to carry out any lawful purpose in accordance with its rules and regulations. 7 O. J. 1116, § 80; 19 K. C. L. 1225, § 37.
2. Under the allegations of the petition in this case the plaintiff “was illegally deposed and denied the privilege and opportunity of discharging the duties of the office of said supreme grand secretary, at which time, in the grand lodge meeting assembled at Columbus, Georgia, the said office was declared vacant on motion, contrary to the constitution, charter, by-laws and regulations of said corporation;” and consequently the petition itself shows that he was illegally deprived of his office, and that the action of the society on July 28, 1921, in depriving him of his office without complying with the requirements of the constitution, by-laws, etc., as to notice for a hearing, was void, and did not have the effect of removing the plaintiff from his office. It follows that the court did not err in refusing to dismiss the case upon demurrer.
(a) Under the evidence submitted upon the hearing of the ease, it appearing that when the petitioner was first suspended the proceedings under which it was sought to suspend him were void because of a failure on the part of the association to comply with the requirements of the constitution and by-laws as to notice for a hearing of one who is accused of misconduct, that hearing did not have the effect of removing the petitioner from the office of secretary, being nugatory. But at a subsequent hearing the requirements of the association as to notice were substantially complied with; and having been so complied with, under the principle ruled in the first headnote the courts will not interfere with the society by directing or controlling it, it having acted within the rules and by-laws thereof in expelling the petitioner, who was a member of the association; but from the time of the suspension until the time of the second hearing, under which trial, according to the constitution and by-laws, he was regularly expelled, the petitioner was, as a matter of fact, the secretary of the order, and entitled to the salary for that period, and for that amount the court properly directed a verdict.
3. The court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.

Hatcher & Hatcher, for plaintiff in error. J. B. Hoyl, contra.